           Case 1:12-cr-00934-RA Document 606 Filed 12/04/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/4/2020


 UNITED STATES OF AMERICA
                                                                 No. 12-CR-934 (RA)
                         v.
                                                                       ORDER
 FENG LING LIU,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The parties are directed to appear for a telephone conference with respect to Ms. Liu’s

motion for an early termination of supervised release, see Dkt. 603, on Tuesday, December 15, at

10:00 a.m. The parties shall use the following information to dial into the conference: Call-in

Number: (888) 363-4749; Access Code: 1015508. This conference line is open to the public.

         The Clerk of Court is respectfully directed to mail a copy of this order to Ms. Liu.

SO ORDERED.

Dated:      December 4, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  1
